﻿I would like to
congratulate Mr. Julian Hunte, the Foreign Minister of
Saint Lucia, on his election as the new President of the
General Assembly. Singapore is delighted that a fellow
small island State and member of the Forum of Small
States holds that office.
I also join others in paying a tribute to United
Nations personnel who have fallen victim to violence
or attacks, including a special tribute to the late
Sergio Vieira de Mello. The terrorist attack that caused
his death has outraged the entire civilized world.
Sergio dedicated his life, and ultimately gave his life,
in the service of the United Nations. He is mourned and
missed by his many friends around the world. We can
best honour his memory by reaffirming our
commitment to the ideals that he served.
The run-up to the war in Iraq saw a heated debate
about the role of the United Nations. The United
Nations is, of course, no stranger to controversy, but
that debate was notable for being framed in particularly
stark terms. The rhetoric was inflamed and inflated. It
has been variously asserted, with glee or gloom, that
the United Nations was irrelevant or irreplaceable, a
threat to national sovereignty, the sole source of
international legitimacy, merely a tool of the remaining
super-Power, or the only way to restrain that super-
Power. There are indeed serious issues that require
debate, but the simplistic manner in which that debate
was framed — in particular the portrayal of a struggle
between unilateralism and multilateralism — is, in my
view, unhelpful. Unfortunately, that rhetoric has
obscured, rather than clarified, the issue. It has
oversimplified the debate and glossed over the more
complex reality. The danger is that we may believe in
the rhetoric and arrive at wrong conclusions about the
relevance, or irrelevance, of the United Nations. I am
therefore joining that debate with some trepidation, and
I do so only to highlight some of the complexities, in
the hope that it will contribute to a more balanced
appraisal of the United Nations. I shall start by
restating some basics.
In the 58 years since its formation, the influence
and role of the United Nations in world affairs has
always flowed and ebbed in accordance with shifting
geopolitical tides. The role of the United Nations has
been indispensable on some crucial international
issues; on other occasions the United Nations has had
no role, or only a marginal role. If that meant that the
United Nations was irrelevant, then it was irrelevant
long before the recent war in Iraq. The ability of the
United Nations to act and the kinds of actions it took
have always been contingent on how States, and in
30

particular the permanent members of the Security
Council, perceived whether the United Nations served
their interests. But the United Nations and the United
Nations system have always endured.
Neither the variable fortunes nor the survival of
the United Nations should surprise anyone. The United
Nations functions in an international system consisting
of sovereign States. Multilateralism and unilateralism
were never mutually exclusive alternatives; they are
different options in every State’s menu of policy
choices. Few States, large or small, would agree to
entrust their security or other vital national interests
entirely to a multilateral institution. On the other hand,
no State, however powerful, can always succeed in
achieving its objectives without the help of others.
Every State will choose the option that serves its
interest best.
Furthermore, the United Nations as a total system
is bigger than the General Assembly and the Security
Council. As we debate the future of international
organizations we should not forget that the world has
never been more interdependent, and therefore more in
need of global governance. The United Nations now
has more than 190 Members and has never been closer
to the ideal of universal participation. There has never
been a period in world history when there have been
more international legal regimes and norms regulating
State behaviour. The Secretariat is the depository for
over 500 international treaties covering the entire
spectrum of global activities.
International legal regimes and norms are
imperfect in their efficiency and observance. Some
international norms are hotly contested. Still, the
conduct of international relations today does not take
place in a vacuum, but within that framework of laws,
rules, standards and norms. Nevertheless, there is no
escaping the fact that the maintenance of international
peace and security is first among the purposes of the
United Nations, and the most contested and
controversial of its roles. It is also the focus of the
current debate over Iraq. It is here that the rhetorical
exaggerations I mentioned earlier stand most in the
way of clear and rational thinking about the strengths
and limitations of the United Nations.
Traditional international law recognizes only two
grounds for the use of force: self-defence under
Article 51 of the Charter and authorization by the
Security Council. That seeming clarity is deceptive.
Even before the latest Iraq war, traditional
interpretations of the Charter had been questioned. The
doctrine of self-defence has long been the subject of
learned debate. The current controversy over the right
to pre-emption is only the latest manifestation. The
doctrine of humanitarian intervention — or
“responsibility to protect” — so boldly brought to the
fore by Secretary-General Kofi Annan, has for several
decades challenged the conventional concepts of non-
intervention and the sovereign equality of States.
Another challenge to traditional approaches has
been the threat posed by non-State actors, especially
the contemporary menace posed by perpetrators of
international terrorism. The problem posed by rebel
groups in civil conflicts is another example.
In its efforts to respond to egregious violations of
human rights, starvation, anarchy and chaos, the
Security Council had already stretched both the
authority of the United Nations to intervene and the
definition of “threats to the peace” and “aggression”.
The war in Iraq was not the first time, and will not be
the last time, that the Security Council was unable to
act. The hope of the late 1980s and early 1990s that the
end of the cold war would at last enable the Security
Council to discharge its primary responsibility for the
maintenance of international peace and security has
long been shattered.
In retrospect, Iraq’s invasion and annexation of
Kuwait in 1990 represented an unusually clear-cut
violation of fundamental Charter principles. That
greatly eased the task of securing Security Council
authorization for military action.
But the consensus on Iraq was short-lived. By
1994, France and Russia began to call for a road map
for the lifting of sanctions. By 1998, the withdrawal of
the United Nations Special Commission and Operation
Desert Fox marked the end of the Security Council’s
consensus on Iraq. Thereafter the Security Council
acted in accordance with a complex balance of
principles and national interests, resulting in
inconsistent and incoherent decisions. In the oil-for-
food debates humanitarian concerns about the
consequences of sanctions were mixed with the
commercial and business interests of some of the
permanent members.
That did not, however, make the Security Council
irrelevant. It merely meant that the Council served as a
forum for managing competing interests, an important
31

role that it has played for all its history. After all, while
Security Council resolutions have the force of law, they
are, at the end of the day, first and foremost political
documents indicating the degree of consensus that can
be achieved among its most powerful members at any
one time.
I do not think that it is self-evident that the 2002-
2003 clash of interests over Iraq was qualitatively
different from the differences between the permanent
members during the previous decade. I do not think
that the disagreement over Iraq has permanently
damaged the United Nations.
The 2002-2003 crisis over Iraq in the Security
Council only underscored what we have known all
along, namely, that the Security Council can authorize
intervention only when the permanent members are in
agreement, and that all States, big and small, will do
what they must to protect their vital national interests.
This is not the occasion to revisit old debates over
whether the war in Iraq was authorized on the basis of
a continuity of authority from 1990 to 2003. Certainly,
as resolution 1441 (2002) recognized, Iraq had been in
material breach of several resolutions. My point is that,
whatever its eventual outcome, the intense diplomatic
effort to secure another explicit resolution for the use
of force was itself testimony to the importance attached
by all to the Security Council’s legitimizing role. In
May, only weeks after a formal end to major combat
operations was declared, resolution 1483 (2003) was
adopted without any dissenting vote, recognizing that
the United Nations had a significant role in post-war
Iraq.
More balanced views are now beginning to
emerge, albeit still tainted by the bitterness of the
debates in the run-up to the war. It will be some time
before consensus can be reached on the role of the
United Nations in post-war Iraq. Some are loath to
grant ex post facto legitimization of military action. At
the same time, there is reluctance to cede power won
with blood. But the legitimacy that the United Nations
brings is unique.
The debate on the role of the United Nations will
continue. It can, and should, go on. But that does not
mean that the United Nations should be in paralysis.
We must at the same time press on with our
commitment to fulfil the fundamental purposes of the
United Nations, which, as stated in the Charter, are “To
maintain international peace and security”, “To develop
friendly relations among nations” and “To achieve
international cooperation”.
The starting point for that effort must be
acceptance of the fact that, while the United Nations
stands for ideals that we must never relinquish, the
reality is that the United Nations both reflects and
shapes geopolitics. Underlying the debates in the run-
up to the war, and still infusing the controversies, is
acute uneasiness over the distribution of power in the
post-cold war international system. But can the United
Nations escape that reality? The fact is that the United
Nations can operate only on the basis of a hard-headed
appreciation of the realities of power. If we allow
exaggerated rhetoric about the role of the United
Nations to obscure that fact, then we do the United
Nations a disservice.
The Charter of the United Nations has remained
essentially unchanged since 1945. But it has been
continuously interpreted and re-interpreted to meet
changing geopolitical circumstances and new
challenges, many of which were unforeseen by the
founders of the United Nations.
Today we are again faced with radically new
threats, not least of which are the global terrorist
networks that respect neither national boundaries nor
traditional international law. Clearly, the United
Nations needs to fashion new and more flexible rules to
deal with these new threats. Yet, at the same time, we
must continue to ensure that there are adequate
safeguards to prevent abuse or a return to the law of the
jungle.
Finding the right balance between those equally
urgent imperatives will not be easy. But it is not
impossible, if we can find the discipline to debate the
issues openly and realistically, with a clear
appreciation of both the limitations and potential of the
United Nations.
Recent events in Iraq have shown that the United
States needs the United Nations. It is also a fact that
the United Nations needs the United States. Since there
is a convergence of interests for the two to cooperate in
order to achieve our shared interests and objectives, it
is surely not impossible for us to negotiate and agree
upon a new paradigm of cooperation between the
world’s sole super-Power and the world’s only, and
indispensable, United Nations.
32

The United Nations is not a panacea for all the
world’s ills. Neither is the United Nations a global
villain. The United Nations is a political institution.
Politics, as is often said, is the art of the possible.
There is no need, therefore, to succumb to despair or
cynicism. We should turn the page and move on.






